Title: 22d. Saturday.
From: Adams, John Quincy
To: 


       We dined this day with a numerous company at Mr. Lycke’s. In the evening I went to the play and had there an occasion of seeing the King, and Prince royal. As I was in Company with a gentleman of the town I ask’d him some question about the King and royal Family; he did not say much about the King but when I spoke of the Prince royal ah! says he, “nôtre Jeune prince a beaucoup d’esprit.” As for the King he is neither remarkable for his wit nor for his understanding, and the people all over the City make no scruple to say it publicly.
      